internal_revenue_service department of the treasury number release date index nos washington dc person to contact telephone number refer reply to cc fip b03 plr-166689-02 date date in re legend fund company state x advisor accounting firm law firm a date date date date plr-166689-02 date date dear this responds to a letter dated date submitted on behalf of fund fund requests that its election under sec_855 of the internal_revenue_code to treat dividends distributed after the close of a taxable_year as having been paid during that taxable_year be considered timely filed pursuant to sec_301_9100-3 of the procedure and administration regulations facts fund is an investment portfolio of company a state x corporation that is registered as an open-end series management investment_company under the investment_company act of u s c sec_80a-1 et seq as amended fund has elected to be treated as a regulated_investment_company ric under subchapter_m of the code fund files its federal_income_tax returns on a fiscal_year basis with a year end of date advisor serves as the investment_advisor for fund and the other portfolios of company in addition to retaining the services of accounting firm for company advisor maintains in-house accounting and tax departments to prepare and file federal tax returns for the investment portfolios it manages including fund accounting firm reviews all of the federal_income_tax returns filed by advisor on behalf of company but does not review applications for extensions of time to file fund is a money market fund to maintain a constant net asset value of a per share fund declares dividends daily and pays them monthly as of date the first business_day after the close of the tax_year ended date fund had declared dividends in the amount of its undistributed investment_company_taxable_income for the tax_year ended date and fund paid the dividends on date as it had done in prior years fund intended to make the sec_855 election with respect to these dividends when it filed its federal_income_tax return fund’s federal_income_tax return for the tax_year ended date was due on date fund intended to file form_7004 application_for automatic_extension of time to file by that date advisor represents that it was aware of fund’s intention to make the sec_855 election and that it was advisor’s responsibility to file form_7004 for fund advisor however failed to file timely form_7004 on behalf of the fund as it had planned during the course of the tax_year ended date several of the entities serviced by the advisor were subject_to ongoing compliance audits thus advisor found it necessary to reassign work within its tax department and to substantially increase the workload of each accountant the accountants responsible for filing the fund’s federal_income_tax returns for tax_year ended date were not accustomed to performing these other functions consequently advisor inadvertently failed to file timely form_7004 plr-166689-02 advisor discovered its error in the week following the due_date for fund’s return advisor immediately prepared fund’s federal_income_tax return disclosing fund’s intention to make the sec_855 election and to seek relief under sec_301_9100-3 fund’s federal_income_tax return was filed on date fund contemporaneously notified law firm which submitted a request for a private_letter_ruling seeking relief under sec_301_9100-3 law and analysis sec_855 of the code provides that if a ric - declares a dividend prior to the time prescribed by law for the filing of its return for a taxable_year including the period for any extension of time granted for filing such return and distributes the amount of such dividend to shareholders in the 12-month_period following the close of such taxable_year and not later than the date of the first regular dividend payment made after such declaration the amount so declared and distributed shall to the extent the company elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided in subsections b c and d sec_1_855-1 of the income_tax regulations sets forth the method of making the election and provides that the election must be made in the return filed by the ric for the taxable_year sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-166689-02 holding based upon the facts presented and representations made by fund we hold that fund has demonstrated good cause for the granting of relief under sec_301_9100-3 accordingly fund will be treated as having made a timely election under sec_855 of the code on its federal_income_tax return filed on date for the tax_year ended date no opinion is expressed as to whether fund's tax_liability is not lower in the aggregate for the year to which the election applies than fund's tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director will determine fund's tax_liabilities for the year involved if the director determines that fund's liability is lower that office will determine the federal_income_tax effect this ruling is limited to the timeliness of fund’s election under sec_855 of the code this ruling does not relieve fund from any penalty that it may owe as a result of its failure_to_file its federal_income_tax returns on time except as specifically ruled upon above no opinion is expressed or implied as to any federal excise or income_tax consequences regarding fund in particular no opinion is expressed or implied whether fund qualifies as a ric that is taxable under subchapter_m part of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to one of your authorized representatives sincerely yours ________________________ alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc
